COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the matter of J.B.

Appellate case number:   01-13-00844-CV

Trial court case number: 2013-02490J

Trial court:             314th District Court of Harris County

       On January 17, 2014, appellant filed a Response to Clerk’s Notice Dated January 7, 2014
and, Alternatively, Motion to Abate Appeal.
        The Motion to Abate is DENIED. However, we ORDER appellant to obtain
certification of a right to appeal within 20 days from the date of this order, along with a
supplemental record from the trial court clerk of same. In the event such certification and
supplement are not filed within this timeframe, appellant is ORDERED to provide the Court
with a written update regarding efforts to obtain same.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: January 29, 2014